


Exhibit 10.1

 

CHARLES RIVER LABORATORIES

Severance Agreement

 

This will set forth our revised agreement regarding your severance.

 

1.             You will receive one-year of severance pay in exchange for your
agreement not to compete with CRL during the one-year severance period. You will
receive this severance pay even if you find employment during this period,  so
long as the employment is not with a competitor.

 

2.             If at the end of a year you have not found full-time employment,
then CRL will, at its choosing, either release you from the non-compete or
continue your severance for up to an additional year until you find
non-competing employment.

 

3.             “Competitor” for this purpose means lab animal breeders and
ascites producers.

 

4.             This severance arrangement will apply if you are terminated by
CRL for any reason other than for “cause”. “Cause” will be limited to the
commission of a serious crime, fraud, dishonesty, willful misconduct or total
disregard for your assigned duties.

 

5.             The outstanding balance of your one-year severance will be
payable in a lump-sum to your spouse, child or other designated family member in
the event you die during the initial year.

 

6.             Your CRL disability coverage will continue so long as the
severance is still in effect.

 

7.             CRL’s contributions to your ESLIRP will continue so long as the
severance is in effect.

 

8.             You will be eligible for EICP for the year in which your
termination occurs, on at least a pro rata allocation basis.

 

If we agree, please sign below, and this will modify the CRL Corporate Officer
Separation Plan as it applies to you.

 

 

/s/ Real H. Renaud

 

/s/ James C. Foster

Real H. Renaud

James C. Foster

Vice President, Worldwide

President and Chief Operating

  Production

  Officer

 

 

Dated: January 7, 1992

Dated: January 20, 1992

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO SEVERENCE AGREEMENT

 

This First Amendment to Severance Agreement (the “Amendment”), dated
December 15, 2008 (the “Effective Date”), by and between Charles River
Laboratories, Inc., a Delaware corporation (the “Company”) and Real H. Renaud
(the “Executive”) amends that certain Severance Agreement dated January 7/20,
1992 by and between the Company and the Executive (the “Agreement”).  Any
capitalized terms not defined in this Amendment shall have the meaning ascribed
thereto in the Agreement.

 

WHEREAS, in light of Section 409A of the Code (“Section 409A”) and the
regulations thereunder, the Company and the Executive have determined that the
following amendments to the Agreement would be prudent; and

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.             The following paragraphs shall be inserted as new Section 9 of
the Agreement:

 

9.             Section 409A.

 

(a)           Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A and the
regulations thereunder, as determined by the Compensation Committee of the Board
as of the date of Executive’s “separation from service” as defined in Treasury
Regulation Section 1.409A-1(h) (or any successor regulation) and if any payments
or entitlements provided for in this Agreement constitute a “deferral of
compensation” within the meaning of Section 409A and cannot be paid or provided
in the manner provided herein without subjecting Executive to additional tax,
interest or penalties under Section 409A, then any such payment and/or
entitlement which is payable during the first six months following Executive’s
“separation from service” shall be paid or provided to Executive (or the
Executive’s estate, if applicable) in a lump sum (together with interest on the
deferred payment or payments at a per annum rate equal to the GATT Rate (i.e.
the 30-year Treasury bond interest rate) on the date of such “separation from
service”) on the earlier of (i) the first business day immediately following the
six-month anniversary of Executive’s “separation from service” or
(ii) Executive’s death.

 

(b)           Any payments or benefits due hereunder upon a termination of
Executive’s employment which are a “deferral of compensation” within the meaning
of Section 409A shall only be payable or provided to Executive (or his or her
estate) upon a “separation from service” as defined in Section 409A.

 

(c)           With respect to any benefits hereunder that constitute a
“reimbursement plan” for purposes of Section 409A, (i) the reimbursement payment
be made by no later than the end of the calendar year following the year in
which the expense is incurred and (ii) the amount of reimbursable expenses
incurred (or in-kind benefits available) in one

 

--------------------------------------------------------------------------------


 

taxable year of the Executive cannot affect the amount of reimbursable expenses
(or in-kind benefits) available in a different taxable year.

 

2.               Any provision of the Agreement not specifically modified by
this Amendment shall remain in full force and effect.

 

3.               The headings and captions contained herein are for convenience
and shall not control or affect the meaning or construction of any provision
hereof.

 

4.               This Amendment may be executed in counterparts, each of which
shall be deemed to be an original and which together shall constitute one and
the same instrument.

 

 

 

CHARLES RIVER LABORATORIES,
     INC.

 

 

 

 

 

By:

/s/ James C. Foster

 

 

Name:

James C. Foster

 

 

Title:

Chairman, President and

 

 

 

Chief Executive Officer

Agreed and Accepted:

 

 

/s/ Real H. Renaud

 

 

 

Real H. Renaud

 

 

--------------------------------------------------------------------------------
